Name: Commission Regulation (EEC) No 1151/84 of 26 April 1984 repealing Regulation (EEC) No 752/84 temporarily suspending the advance fixing of the import levy for round-grain rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 84 Official Journal of the European Communities No L 111 /51 COMMISSION REGULATION (EEC) No 1151/84 of 26 April 1984 repealing Regulation (EEC) No 752/84 temporarily suspending the advance fixing of the import levy for round-grain rice sion of advance fixing for the product in question should therefore be discontinued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 566/83 (2), and in particular the first sub ­ paragraph of Article 13 (7) thereof, Whereas the first subparagraph of Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provi ­ sions concerning advance fixing of the levy may be suspended if the market situation shows that the appli ­ cation of such provisions will or is likely to cause diffi ­ culties ; Whereas Commission Regulation (EEC) No 752/84 (3) suspended the advance fixing of the import levy for round-grain rice ; Whereas the grounds for the said suspension of advance fixing no longer remain ; whereas the suspen Article 1 Commission Regulation (EEC) No 752/84 of 22 March 1984 temporarily suspending the advance fixing of the import levy for round-grain rice is hereby repealed. Article 2 This Regulation shall enter into force on 27 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 163, 22. 6 . 1983, p. 5 . (3) OJ No L 79, 23. 3 . 1984, p. 28 .